Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 8, 2015

                                      No. 04-15-00102-CV

                                       Cathy GIDDINGS,
                                           Appellant

                                                v.

                                     Ralph CURTIS M.D.,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-06825
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        On May 11, 2015, Appellant Cathy Giddings filed a letter which Giddings may have
intended to be her brief. In our order of May 18, 2015, we struck the letter brief and ordered
Giddings to file an amended brief. We warned her that if her amended brief did not correct the
violations, we could strike her amended brief and prohibit her from filing another. See TEX. R.
APP. P. 38.9.
       On May 29, 2015, Appellant filed a two-page document titled “Appellant Brief.” The
three-paragraph brief consists of five sentences; it does not comply with Rule 38.1 of the Texas
Rules of Appellate Procedure:
          The brief does not identify the parties or counsel. Contra id. R. 38.1(a).
          The brief does not contain a Table of Contents. Contra id. R. 38.1(b).
          The brief does not provide an Index of Authorities. Contra id. R. 38.1(c).
          The brief does not include a Statement of the Case. Contra id. R. 38.1(d).
          The brief does not present the issues or points for appellate review. Contra id. R.
           38.1(f).
          The brief does not state the pertinent facts with citations to the record. Contra id. R.
           38.1(g) (“The statement [of facts] must be supported by record references.”).
          The brief does not contain a Summary of the Argument. Contra id. R. 38.1(h).
          The brief does not contain argument to support any issues nor does it list or cite any
           authorities to support such arguments. Contra id. R. 38.1(i) (requiring “appropriate
           citations to authorities and to the record”).
          The brief contains no appendix. Contra id. R. 38.1(k).
          The brief contains no proof of service. Contra id. R. 9.5(d), (e).
        While substantial compliance with Rule 38 may be sufficient, this court may order a
party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See id. R. 38.9(a).
We conclude that the formal defects described above constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Cathy Giddings to file
an amended brief within TEN DAYS of the date of this order. The amended brief must correct
the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1.
        If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court